Citation Nr: 1430196	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel







INTRODUCTION

The Veteran had active service from December 1964 to October 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2013, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  In March 2012, the Veteran gave testimony at the RO before a local hearing officer.


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service and has provided credible lay evidence of a continuity of tinnitus symptoms in and since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.



Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has tinnitus as a result of exposure to acoustic trauma during service.  The Veteran's DD Form 214 reflects that his military occupational specialty was Rifleman and that he is in receipt of the Combat Action Ribbon (CAR).

At his April 2013 Board hearing, the Veteran indicated that he had exposure to noise during active service, including at boot camp and while in Vietnam.  One major exposure occurred in Vietnam when the fox hole next to him took a direct hit from an incoming mortar, and secondary explosions from grenades.  After that incident, the Veteran stated that it took a while for his hearing to get back.  He was also exposed to noise while being in the infantry and involved in several firefights.  There were also many incoming mortars of as much as 200 rounds during the night.  He did not have ear protection when his unit would be firing mortars.  When he came back stateside the Veteran indicated that he was involved in helping officers qualify and re-qualify at the shooting range.  He was also on a team that would fire ceremonial rounds at funerals.  Although he did not totally appreciate it at the time, he did have a sense of buzzing or ringing in his ears during service, but just thought that it was a common phenomenon.  While at an examination, he had stated that he had ringing in his ears for the previous 30-40 years, and then later said it was more like about 50 years that he had experienced ringing in his ears.  After service, he worked in auto body repair with hearing protection, which he acknowledged was a noisy environment.  

While the Board acknowledges that tinnitus was not documented in service, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran was exposed to acoustic trauma during combat, and the Veteran has given credible testimony concerning his military service and the noise exposure experienced therein.  

While the August 2011 VA examiner did not provide a supporting opinion, the Board notes that the August 2011 VA examiner indicated that the etiology of the Veteran's hearing loss was undetermined.  This is significant in that the August 2011 VA examiner stated that the Veteran's tinnitus was a likely symptom associated with the Veteran's hearing loss.  In the same manner, while the March 2010 VA examiner also did not provide a supporting opinion, the Board notes that the Veteran has testified that at the March 2010 VA examination, he had given an essentially cursory answer to the question of when his tinnitus had begun.  The Veteran testified that while had had informed the March 2010 VA examiner that his tinnitus had begun 30 years prior, the correct response was more like 50 years, as the ringing in his ears had started during service.

The Veteran is competent to report having sustained acoustic trauma during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the Veteran is considered competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board observes that the Veteran's statements as to continuity of tinnitus symptomatology since service, including those made at his March 2012 RO hearing and August 2013 Board hearing, are reliable and have been consistent.  The Board therefore finds that the Veteran's lay statements are sufficient to establish continuity of symptomatology.

Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is therefore warranted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


